I adhere to the views expressed in my dissenting opinion heretofore filed.
In my opinion, the facts in the case of Robbins v. Porter,12 Idaho 735, 88 P. 86, are not similar or in any way parallel to the facts in the instant case. Robbins v. Porter was referred to and relied upon in the minority opinion to support the rule that there being no part performance of the alleged oral contract, or payment of any part of the purchase price, the evidence was insufficient to remove the transaction from the Statute of Frauds. In Robbins v. Porter, the land had been surveyed for description, a tenant was in possession, and while he paid the rent to the grantor, the grantor paid the rent to the grantee and placed the grantee in possession. As stated in the dissenting opinion, no part of the purchase price had been paid by Nelson to Altizer. Nelson was in possession under his lease but the option to purchase had expired.
The Loan Company had no money of Nelson's and actually tendered no money to Altizer at the time the deed *Page 442 
was left with the escrow holder, or at any other time. The position of the Loan Company simply was that if the title proved to be satisfactory it would make the loan. It was not legally bound to make the loan, but at all times reserved the right to refuse to make the loan for any reason, appearing to it, which would make the loan inadvisable; and for that purpose it was investigating the title. Under the facts of this case, Altizer had a legal right at any time before receiving the consideration or any part of it to withdraw the deed from the option holder and refuse to proceed further in the transaction. In Robbins v. Porter, the purchase price had actually been paid. In the instant case, the purchase price had not been paid or any part of it; nor did the grantee have possession as owner. He was simply a lessee. There is no conflict in the evidence upon this point. Therefore, the rule sought to be invoked that where there is a substantial conflict in the evidence the judgment will not be disturbed, has no application.
As I understand the record, there was no meeting of the minds of the parties touching the payment of the $1000 mortgage to the College of Idaho, which I think is clearly established by the record. Conceding it to be true that Altizer admitted that the debt to the College of Idaho was to be paid, he did not testify by whom the debt was to be paid, except that it was not to be deducted from the $2500, and the evidence to my mind is insufficient to support the contention that it was to be so deducted.
The real conflict between the parties involved the payment of the $1000 obligation to the College of Idaho, not the judgment rendered in the Justice's Court for the minimum sum of $83.93.
The contract was unenforceable for want of mutuality, there being no reciprocal remedy. As was said in Houser v. Hobart,22 Idaho 735, 127 P. 997, in the syllabus:
"An agreement entered into between competent parties, in order to be binding, must be mutual, and this is especially true when the consideration consists of mutual promises, and if it appears that one party never was bound on his part to do the acts which form the consideration for the promise of the other, the agreement is void for want of mutuality.
"The rule of law that a promise is a good consideration for a promise requires that there should be an absolute *Page 443 
mutuality of engagements so that each party may have an action upon it or neither will be bound."
Altizer had no remedy against Nelson. The latter had signed no written memorandum containing the oral contract or otherwise legally bound himself to perform the alleged oral contract. All that he had done was to tentatively and conditionally make arrangements with the Loan Company to advance the purchase price of the real property, provided the Loan Company concluded so to do after investigating the title, which was but an oral and conditional agreement upon the part of the Loan Company. He executed a note and mortgage on the premises before he had title to it and before the deed of Altizer's had been executed and placed with the escrow holder, and he could have withdrawn the note and mortgage and refused to go farther in completing the transaction.
It was also void because it fell within the Statute of Frauds as pointed out in the dissenting opinion.
I am still convinced that in the administration of equity and justice, the judgment should be reversed.